DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/27/2022.  
Applicant’s election without traverse of Invention II (claims 10-20) in the reply filed on 07/27/2022 is acknowledged.
Applicant’s election without traverse of species “a” (cuff body) is also acknowledged. While searching for the elected species “a”, Examiner found prior art which also teaches the non-elected species “b” (paddle body) which is turned into species “a” (cuff body). Since searching for the elected species resulted in no search burden for the non-elected species, both species were examined. The requirement for election of species has been withdrawn.
Claims 10-20 are presently examined.
Applicant’s amendments to the non-elected claims and request for rejoinder (if the elected invention is allowable) in the reply filed on 07/27/2022 is noted.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mrva et al (US 2006/0030919 A1, hereinafter “Mrva”) in view of Kiepen et al (US 6,210,339 B1, hereinafter “Kiepen”) (both cited in the IDS filed on 06/04/2019).
Regarding claim 16, Mrva shows providing a flexible circuit 10 (Figs. 1, 2A-2C, 3A, 3C, 5), comprising: a planar dielectric substrate 18 including an elongated lead substrate portion 12 having opposing ends (Fig. 5 showing one end coupled to electrode 16 and one end coupled to the pulse generator 42; paras. 0034 and 0040 describing lead substrate 12 comprises wires 30 that are electrically coupled to surfaces 18 which may be manufactured from LCP, wherein LCP is known in the art as a dielectric substrate), and an electrode 16 carrying substrate portion 20 disposed on one end of the lead substrate portion (Figs. 1, 2A-2C, 3A, 3C). Mrva shows that the opposite end of the lead substrate portion 12 is coupled to pulse generator 42 (Fig. 5, para. 0044), but Mrva lacks expressly describing that the connection means between 12 and 42 is made from a planar substrate. 
Kiepen teaches a connector 300 (Fig. 3) that is made from a planar substrate which is affixed to a cylindrical rod 704 (Figs. 4, 6 and 7, connector substrate 300 coupled to wires 402 of cable 606), with contacts of the substrate facing outward and away from the rod (Abstract, col. 3, lines 11-35 and 50-52 describing the connector structure and electrical coupling function; Fig. 3 teaches a substrate with contacts/pads 304,306, 308 thereon, with respective electrically conductive traces 312, 314, 316; Figs. 7-8 showing substrate 300 affixed to outer surface of cylindrical rod 704). Kiepen is relied on to teach a connector means to physically and electrically couple electrical wires to another conductive structure. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mrva to use the connector of Kiepen to couple the lead substrate to the PG, since it would merely be a substitute of one connector arrangement for another, yielding predictable results. Since Mrva shows that the connection is between lead 12 and PG 42, it would have been further obvious to maintain stiffness required to insert/couple the lead to the female connector of the PG and arrange the connector contacts/pads to couple to the corresponding contacts of the PG when inserted and coupled to the PG (para. 0013, which may be a neurostimulator – para. 0003).

Regarding claim 17, Mrva shows thermoforming (preforming and using heat to cure) the electrode carrying substrate portion to allow the planar structure to coil (para. 0041, in particular lines 11-end; para. 0042, describing that the molding and curing holds the planar structure in a coiled configuration; para. 0043, describing that the formed coil maintains circumferential contact about the nerve), and Kiepen also teaches preshaping the connectors to cause a planar structure to coil (Figs. 11-13; col. 4, lines 44-46 describing heat-based metallization to attach structure to the planar substrate to cause it to coil). Since it is known in the art to alter the shape of a planar substrate into a coiled structure using a heat-based technique, such as taught by either Mrva and Kiepen, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have thermoformed the connector substrate portion into a shape of the outer surface of the cylindrical rod prior to affixing the planar connector substrate to coil around the outer surface of the cylindrical rod, using a known thermoforming or other heat-based technique to manipulate the material to coil about the rod.
Regarding claim 18, the combination of Mrva and Kiepen renders obvious the connector substrate coupling the lead 12 to the PG 42, wherein the connector coils about the cylindrical rod as discussed in the rejection of claim 16 above. It would have been an obvious matter of design choice that when constructing the electrode lead and lead connector, to have found the cylindrical rod having a total length substantially equal to a total length of the connector substrate. The relative dimensions are based on design considerations when constructing the lead and connector, so it would have been obvious to one having ordinary skill in the art before the effective filing date to have the rod and connector substrate be the same length to yield a predictable result of coupling the lead to the PG as desired.
Regarding claim 20, Mrva shows wherein the connector substrate is composed of liquid crystal polymer (LCP) (para. 0034, 0040).

Claims 10-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mrva in view of Kiepen, in further view of Heruth et al (US 2005/0070982 A1, hereinafter “Heruth”, cited in the IDS filed on 06/04/2019).
Regarding claim 10, see the rejection of claim 16 above, wherein the combination of Mrva and Kiepen renders obvious the claimed planar dielectric substrate including the elongated substrate portion and the electrode carrying substrate portion, and the connector substrate portion affixed to an outer surface of a cylindrical rod. The combination lacks showing that the connector comprises windows formed in the substrate to expose the electrical traces to form the contacts/pads. 
Heruth teaches that it is known in the art to form windows 37 in a planar substrate 36 in order to expose a conductive electrical trace 34 to form a connector pad 32 (Fig. 10, para. 0038, wherein electrode 32 is considered to be a connector contact/pad as exposed by the window 37). Since Heruth teaches that it is known to protect the conductive electrical trace while exposing the connector pad, by forming a window into a substrate, including further isolation and shielding as needed to protect the electrical components (para. 0038), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have expressly provided the same isolation and protection means of Heruth to the combination of Mrva and Kiepen, to shield the electrically conductive trace wires of the connector while isolating and exposing the contacts/pads for mating between the lead and the neurostimulator. After the modification in view of Heruth, the connector substrate would thus comprise any number of windows formed in the connector substrate portion to expose the electrically conductive trace to form the respective number of connector and electrode pads for coupling to the lead 12 and PG 42, to connect the lead 12 to the PG 42.

Regarding claim 11, Mrva shows thermoforming (preforming and using heat to cure) the electrode carrying substrate portion to allow the planar structure to coil (para. 0041, in particular lines 11-end; para. 0042, describing that the molding and curing holds the planar structure in a coiled configuration; para. 0043, describing that the formed coil maintains circumferential contact about the nerve), and Kiepen also teaches preshaping the connectors to cause a planar structure to coil (Figs. 11-13; col. 4, lines 44-46 describing heat-based metallization to attach structure to the planar substrate to cause it to coil). Since it is known in the art to alter the shape of a planar substrate into a coiled structure using a heat-based technique, such as taught by either Mrva and Kiepen, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have thermoformed the connector substrate portion into a shape of the outer surface of the cylindrical rod prior to affixing the planar connector substrate to coil around the outer surface of the cylindrical rod, using a known thermoforming or other heat-based technique to manipulate the material to coil about the rod.
Regarding claim 12, the combination of Mrva and Kiepen renders obvious the connector substrate coupling the lead 12 to the PG 42, wherein the connector coils about the cylindrical rod as discussed in the rejection of claim 10 above. It would have been an obvious matter of design choice that when constructing the electrode lead and lead connector, to have found the cylindrical rod having a total length substantially equal to a total length of the connector substrate. The relative dimensions are based on design considerations when constructing the lead and connector, so it would have been obvious to one having ordinary skill in the art before the effective filing date to have the rod and connector substrate be the same length to yield a predictable result of coupling the lead to the PG as desired.
Regarding claim 13, Mrva shows wherein the electrode 16 carrying substrate portion 20 is an enlarged cuff substrate portion pre-shaped into a cuff sized for being circumferentially disposed around a nerve N (Fig. 3A, 3C, 4C, para. 0041-0043), and is configured for being on an inner surface of the cuff when circumferentially disposed around the nerve (Figs. 3A, 3C).
Regarding claim 14, Mrva shows wherein the cuff substrate portion is rectangular (Fig. 3B, cuff substrate 20 is rectangular, which coils about nerve N as shown in Figs. 3A and 3C).
Regarding claim 15, Mrva shows wherein the electrode carrying substrate portion is an enlarged paddle substrate portion (Fig. 3B, cuff substrate 20 is rectangular and an enlarged “paddle” carrying electrode contacts 18, and the paddle coils about nerve N as shown in Figs. 3A and 3C to function as a nerve cuff).  
Regarding claim 19, see the rejection of claim 10 above, wherein the modification in view of Heruth renders obvious the feature of windows formed into the connector substrate, thereby rendering obvious wherein at least one electrically conductive trace is disposed within the connector substrate, and at least one window is formed in the connector substrate to expose the at least one electrically conductive trace to form the at least one connector pad.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10-11, 13-17, and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6, 9, 10, 14, 17-20, 22, 42, 51-54, 56-57, 59-64, 66-67, 72-74, 76-77, 80-81, 85-88, 90-91, 97-99, 101-102, 105-106, 111-114, 116, 155, 159-161, 163-164, 168-173, 175-177, 179-180, 200, 208-211, 213, 240, 244-247, and 249 of copending Application No. 17/807,349 (CON of the instant application). Although the claims at issue are not identical, they are not patentably distinct from each other because: copending claims 14, 42, 57, 59-60, 106, 168, 200, and 240 renders obvious instant claim 10 and the combination of instant claims 16 and 19, directed to a planar dielectric substrate comprising an elongated lead having an electrode carrying substrate on one end and a connector substrate portion on the other end, wherein windows are formed into the connector substrate portion to expose electrically conductive traces to form connector and electrode pads; copending claim 176 renders obvious instant claim 16, directed to providing a planar dielectric connector substrate and affixing it to a rigid cylindrical rod, and at least one connector pad carried by the connector substrate; copending claims 1, 14, 67, 80-81, 91, 105-106, 155, 168, 176, 180, 200, and 240 further render obvious electrical coupling features recited in instant claims 10 and 16, directed to connector and conductor means of physically and electrically connecting the lead body to another device; copending claims 169 and 177 render obvious instant claims 11 and 17, directed to preshaping the connector substrate portion to conform to a shape about the outer surface of the cylindrical rod; copending claims 5-6, 17, 19, 51, 53, 61, 63, 72-73, 85, 87, 97-98, 111, 113, 159-160, 170, 172, 208, 210, 244, and 246 render obvious instant claim 13, directed to pre-shaping the electrode carrying substrate portion into a cuff to be circumferentially disposed about a nerve, with an inner surface facing the nerve; copending claims 18, 52, 62, 86, 112, 171, 209, and 245 each renders obvious instant claim 14, wherein the cuff substrate portion is rectangular; copending claims 20, 54, 64, 74, 88, 99, 114, 161, 173, 211, and 247 renders obvious instant claim 15, wherein the electrode carrying substrate portion is an enlarged paddle substrate portion; and copending claims 9-10, 22, 56, 66, 76-77, 90, 101-102, 116, 163-164, 175, 179, 213, and 249 render obvious the planar dielectric connector substrate being composed of LCP.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 10-11, 13-17, and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6, 9, 10, 14, 17-20, 22, 42, 51-54, 56-57, 59-64, 66-67, 72-74, 76-77, 80-81, 85-88, 90-91, 97-99, 101-102, 105-106, 111-114, 116, 155, 159-161, 163-164, 168-173, 175-177, 179-180, 200, 208-211, 213, 240, 244-247, and 249 of copending Application No. 17/807,370 (CON of the instant application). Although the claims at issue are not identical, they are not patentably distinct from each other because: copending claims 14, 42, 57, 59-60, 106, 168, 200, and 240 renders obvious instant claim 10 and the combination of instant claims 16 and 19, directed to a planar dielectric substrate comprising an elongated lead having an electrode carrying substrate on one end and a connector substrate portion on the other end, wherein windows are formed into the connector substrate portion to expose electrically conductive traces to form connector and electrode pads; copending claim 176 renders obvious instant claim 16, directed to providing a planar dielectric connector substrate and affixing it to a rigid cylindrical rod, and at least one connector pad carried by the connector substrate; copending claims 1, 14, 67, 80-81, 91, 105-106, 155, 168, 176, 180, 200, and 240 further render obvious electrical coupling features recited in instant claims 10 and 16, directed to connector and conductor means of physically and electrically connecting the lead body to another device; copending claims 169 and 177 render obvious instant claims 11 and 17, directed to preshaping the connector substrate portion to conform to a shape about the outer surface of the cylindrical rod; copending claims 5-6, 17, 19, 51, 53, 61, 63, 72-73, 85, 87, 97-98, 111, 113, 159-160, 170, 172, 208, 210, 244, and 246 render obvious instant claim 13, directed to pre-shaping the electrode carrying substrate portion into a cuff to be circumferentially disposed about a nerve, with an inner surface facing the nerve; copending claims 18, 52, 62, 86, 112, 171, 209, and 245 each renders obvious instant claim 14, wherein the cuff substrate portion is rectangular; copending claims 20, 54, 64, 74, 88, 99, 114, 161, 173, 211, and 247 renders obvious instant claim 15, wherein the electrode carrying substrate portion is an enlarged paddle substrate portion; and copending claims 9-10, 22, 56, 66, 76-77, 90, 101-102, 116, 163-164, 175, 179, 213, and 249 render obvious the planar dielectric connector substrate being composed of LCP.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405. The examiner can normally be reached Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        

/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792